DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,273,902 (‘902). Although the claims at issue are not identical, they are not patentably distinct from each other because while the application cites metal body portion and ‘902 cites a steel body portion, steel is considered to be a known metal. The application cites a thermal barrier coating applied to a body portion of the piston, where 902’ cites that the body portion where the thermal barrier coating is applied is along an upper combustion surface or the ring belt, albeit both the upper combustion surface and the ring belt are considered to be portions of the body of the piston. The application cites one of several materials that could be used in the thermal barrier coating, one of them potentially being ceria, where ‘902 cites that thermal barrier coating uses ceria in amount of 90 to 100 wt%. Both the application and the patent claim the thermal barrier coating as comprising ceria. 
Claim 20 of the application further specifies where the thermal barrier coating comprises ceria in an amount of 90 to 100 wt%, which has been previously claimed in claim 1 of  ‘902.
Claim 21 of the application further specifies that the thermal barrier coating has a metal bond material disposed between said ceramic material and said body portion. Claim 5 of ‘902 requires wherein said thermal barrier layer includes a metal bond material applied to said upper combustion surface and/or said ring belt (both upper combustion surface and ring belt are considered body portions), and said thermal barrier layer gradually transitions from 100 wt. % of said metal bond material to 100 wt. % ceramic material based on the total weight of said thermal barrier layer, and an uppermost portion of said thermal barrier layer is formed entirely of said ceramic material. The limitations of claim 23 further align the thermal barrier coating with transitioning bond material to the limitations of claim 5 of ‘902.
Claim 22 of the application and claim 6 of ‘902 are identical.
Claim 24 of the application and claim 3 of ‘902 are identical.
Claim 25 of the application and claim 8 of ‘902 are identical.
Claim 26 of the application corresponds to limitations seen in claims 1 and 9 of ‘902.
Claims 27 and 28 of application correspond to limitations seen in claim 1 of 902’.
Claims 29 and 30 of application are previously claimed in claim 10 of ‘902.
Claim 31 of application corresponds to claim 11 of ‘902.
Claims 33-38 of application are all previously claimed in claim 13 of ‘902.
Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 is considered to have a typographical error, the examiner suggests amending claim 20 to state, “wherein said ceramic material includes said at least one of at least one of ceria, ceria stabilized zirconia, and a mixture of ceria stabilized zirconia and yttria stabilized zirconia  in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material,” to align with the disclosure of the application as seen in paragraph [0027] of the specification.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  claim 33 is considered to have a typographical error, claim 33 in line 2 states, “thermal barrier layer to at a body portion,” the examiner suggests amending claim 33 to state, “thermal barrier layer to  a body portion.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "said mixture" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner considers claim 32 to have a typographical error and suggests applicant amend claim 32 to state, “A galleryless piston according to claim  31, wherein said ceramic material includes said mixture in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19, 20, 26-28, 33, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharonov et al. US 2013/0180494 A1 (Aharonov) in view of Samuel Bradstreet US 2978360 A (Bradstreet).
Regarding claims 19, 20, 27 and 28 Aharonov discloses A galleryless piston (Fig.4; par [0032] open gallery considered to be synonymous with concept of galleryless piston, see cited references at end of office action) comprising: a body portion (12, 212) formed of metal (par [0015]), said body portion including an upper wall (top wall of piston dividing combustion bowl 40, 240 and undercrown surface) including an undercrown surface (18, 218), said undercrown surface being exposed when viewed from an underside of said piston (Open gallery piston concept seen in figure 4 depicts piston as having a skirt wall 228 and being hollow, providing for the undercrown surface 218 to be exposed when viewed from an underside of the piston), said upper wall including an upper combustion surface (surface of wall forming bowl 40, 240) opposite said undercrown surface (18, 218), a ring belt (20, 220) depending from said upper wall, a thermal barrier coating (24, 224) applied to said body portion, said thermal barrier coating including a ceramic material (Aharonov discloses in paragraph [0026] where the coating is selected from “diamond-like coating or ceramic,” zirconia is considered by the examiner to be diamond-like and both ceria and zirconia are types of ceramics); wherein said ceramic material includes said at least one of at least one of ceria, ceria stabilized zirconia, and a mixture of ceria stabilized zirconia and yttria stabilized zirconia ceria stabilized zirconia in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material.
 Aharonov does not explicitly sate that the ceramic material of the thermal barrier coating includes at least one of at least one of ceria, ceria stabilized zirconia, and a mixture of ceria stabilized zirconia and yttria stabilized zirconia; wherein said ceramic material includes said at least one of at least one of ceria, ceria stabilized zirconia, and a mixture of ceria stabilized zirconia and yttria stabilized zirconia ceria stabilized zirconia in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material; wherein said ceramic material of said thermal barrier coating includes ceria; wherein said ceramic material includes said ceria in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material.
Bradstreet (Fig. 1 and Col. 1L. 21-59, Col.2 L.1-5, Col.3 L.60-63 Col.5 L.11-16 )however discloses applying a ceramic coating to a body of a piston which provides thermal insulation, wherein the ceramic material comprising the thermal barrier layer includes ceria in an amount of 90 to 100 wt% based on the total weight of the ceramic material (Claims 1, 6 and 11 and Col.4 L.1-43, which states, “it should be understood that compositions used for flame spraying or the like should contain as high a percentage of ceria (CeO2) as be readily economically achieved.”). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the Ceria coating in the weight percent disclosed by Bradstreet as the ceramic coating of Aharonov provided Bradstreet discloses that Ceria provides excellent heat insulation characteristics for further increasing engine efficiency as discussed in Col.1 L.25-60.
Regarding claim 26, Aharonov discloses in view of Bradstreet disclose the limitations of claim 19 as discussed previously, where Aharonov further discloses wherein said body portion is formed of a single piece of steel (pars [0011-0015] disclose where the piston is formed from steel and par [0032] discloses where the piston is formed as a single piece), a pair of pin bosses (30) depend from said upper wall, and a pair of skirt panels (36) depend from said ring belt (20, 220) and are coupled to said pin bosses a plurality of struts (38) couple said skirt panels to said pin bosses (par [0024]), said body portion (12, 212) presents an inner undercrown region extending along said undercrown surface (18, 218) and surrounded by said skirt panels and said struts and said pin bosses, a pair of undercrown pockets (indent formed in region 222 and center of concave portion of undercrown surface) extend along said undercrown surface, each undercrown pocket is surrounded by one of said pin bosses (30) and one of said skirt panels (36) and said struts (38) coupling said one pin boss to said one skirt panel, and said body portion does not have a cooling gallery floor or other features bounding or partially bounding a cooling gallery along said undercrown surface (par [0032]).
Regarding claims 33 and 36 Aharonov discloses a method of manufacturing a gallervless piston comprising: applying a thermal barrier layer to a body portion of a piston ([pars [0023 and 0032];  Figure 4), the body portion of the piston being formed of metal (par [0015]), the body portion including an upper wall (top wall of piston dividing combustion bowl 40, 240 and undercrown surface) including an undercrown surface (18, 218), the undercrown surface being exposed when viewed from an underside of the piston (Open gallery piston concept seen in figure 4 depicts piston as having a skirt wall 228 and being hollow, providing for the undercrown surface 218 to be exposed when viewed from an underside of the piston), the upper wall including an upper combustion surface (surface of wall forming bowl 40, 240) opposite the undercrown surface (18, 218), the body portion including a ring belt (20, 220) depending from the upper wall, the thermal barrier coating including a ceramic material (Aharonov discloses in paragraph [0026] where the coating is selected from “diamond-like coating or ceramic,” zirconia is considered by the examiner to be diamond-like and both ceria and zirconia are types of ceramics).
Aharonov does not explicitly sate that the ceramic material of the thermal barrier coating includes at least one of at least one of ceria, ceria stabilized zirconia, and a mixture of ceria stabilized zirconia and yttria stabilized zirconia and the ceramic material of the thermal barrier coating including at least one of at least one of ceria. ceria stabilized zirconia, and a mixture of ceria stabilized zirconia and yttria stabilized zirconia; wherein said ceramic material includes said at least one of at least one of ceria, ceria stabilized zirconia, and a mixture of ceria stabilized zirconia and yttria stabilized zirconia ceria stabilized zirconia in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material.
Bradstreet (Fig. 1 and Col. 1L. 21-59, Col.2 L.1-5, Col.3 L.60-63 Col.5 L.11-16 )however discloses applying a ceramic coating to a body of a piston which provides thermal insulation, wherein the ceramic material comprising the thermal barrier layer includes ceria in an amount of 90 to 100 wt% based on the total weight of the ceramic material (Claims 1, 6 and 11 and Col.4 L.1-43, which states, “it should be understood that compositions used for flame spraying or the like should contain as high a percentage of ceria (CeO2) as be readily economically achieved.”). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the Ceria coating in the weight percent disclosed by Bradstreet as the ceramic coating of Aharonov provided Bradstreet discloses that Ceria provides excellent heat insulation characteristics for further increasing engine efficiency as discussed in Col.1 L.25-60.
Regarding claim 34, Aharonov in view of Bradstreet disclose the limitations of claim 33 as discussed previously, where Aharanov further discloses wherein the step of applying the thermal barrier coating includes thermal spraying (par [0032] discloses applying the coating using a thermal spray method).
Claim(s) 21, 22, 35, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharonov et al. US 2013/0180494 A1 (Aharonov) in view of Samuel Bradstreet US 2978360 A (Bradstreet) further in view of Herbert Moding US 20160138516 A1 (Moding). 
Regarding claims 21, 22, 37 and 38 Aharonov in view of Bradstreet disclose the limitations of claims 19 and 33 as discussed previously.
Aharonov fails to disclose wherein said thermal barrier coating has a metal bond material disposed between said ceramic material and said body portion; wherein said metal bond material includes steel and/or a superalloy.
Moding however discloses wherein a thermal barrier includes a metal bond material, said metal bond material includes a superalloy, said thermal barrier layer includes a ceramic material disposed on said metal bond material (pars [0060-0063]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate and apply a super alloy as part of the metal bond material forming the thermal barrier protective coating seen in Aharonov in order to provide improved oxidation and hot gas protection on the piston surface as discussed by Moding in paragraphs [0060-0061].
Regarding claim 35, Aharonov in view of Bradstreet disclose the limitations of claims 33 and 34 as discussed previously.
Aharonov fails to disclose wherein the thermal spraying step includes plasma spraying or high velocity oxy-fuel (HVOF) spraying.
Moding however discloses applying a coating to a piston using plasma spraying or high velocity oxy-fuel (HVOF) spraying in paragraph [0020].
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the thermal  barrier coating of Aharonov by using plasma spraying or high velocity oxy-fuel (HVOF) spraying so that thermal spraying process can be used with a wide range of materials, so that the oxidation layer on the piston can be varied quickly, depending on the respective requirements as discussed by Moding in paragraphs [0018-0021].
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharonov et al. US 2013/0180494 A1 (Aharonov) in view of Samuel Bradstreet US 2978360 A (Bradstreet) further in view of Herbert Moding US 20160138516 A1 (Moding), still further in view of Kawamura et al. JP 09268304 A (Kawamura). 
Regarding claim 23, Aharonov in view of Bradstreet further in view of Moding disclose the limitations of claims 19 and 21 as discussed previously.
Aharonov fails to disclose wherein said thermal barrier coating gradually transitions from 100 wt. % of said metal bond material to 100 wt. % ceramic material based on the total weight of said thermal barrier coating, and an uppermost portion of said thermal barrier coating is formed entirely of said ceramic material.
Kawamura however discloses wherein said thermal barrier layer has a gradient structure (Abstract discloses ceramic thermal barrier applied to a piston crown or the like having a gradient structure); wherein said thermal barrier layer includes a metal bond material (SUS430 ferritic stainless steel  or other metal material as disclosed in pars [0014-0015] and claim 6) applied to said upper combustion surface and/or said upper land of said ring belt (Fig. 4), and said thermal barrier layer gradually transitions from 100 wt. % of said metal bond material to 100 wt. % ceramic material based on the total weight of said thermal barrier layer (pars [0008, 0010 and 0030-0032] and figures 5-7 disclose a transition from a ceramic such as yttria stabilized zirconia to a SUS430 ferritic stainless steel which transitions from 100 volume % ceramic material to 100 volume% metal material, where volume percent is considered to be synonymous with weight%), and an uppermost portion of said thermal barrier layer is formed entirely of said ceramic material (Where a front or upper surface is formed entirely from ceramic material as seen in Fig.1 and described in paragraph [0014]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to change the ceramic coating that is applied to a piston surface as seen in Aharonov to a gradient ceramic coating which transitions from 100 weight% ceramic to 100 weight% metal provided in order to provide a low-cost and reliable heat-insulating layer for a metal member that requires heat resistance, such as a piston crown of a diesel engine. It is an object of the present invention to provide a metal member capable of improving heat resistance performance and relaxing thermal stress by imparting a highly dense ceramic heat insulating structure as discussed in paragraph [0007] of the provided machine translation.
Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharonov et al. US 2013/0180494 A1 (Aharonov) in view of Samuel Bradstreet US 2978360 A (Bradstreet) further in view of Yamashita et al. US 2016/0273483 A1 (Yamashita).
Regarding claim 24, Aharonov discloses in view of Bradstreet disclose the limitations of claim 19 as discussed previously.
Aharonov fails to disclose wherein said ceramic material has thermal conductivity of less than 1 W/m K.
Yamashita wherein a ceramic material coating has a thermal conductivity of less than 1 W/m*K (Par [0041] states the thermal conductivity of the ceramic film 34 is λ34 < 0.5 to 30 W/m*K). Where the MPEP in section 2144.05 I. states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the ceramic barrier of Aharonov such that it has a thermal conductivity of less than 1 W/m*K provided Yamashita in order to suppress heating of a working medium by providing a heat-shielding film having a lower thermal conductivity than a piston base material in paragraph [0010].
Regarding claim 25, Aharonov discloses in view of Bradstreet disclose the limitations of claim 19 as discussed previously.
Aharonov fails to disclose wherein said thermal barrier layer has a thickness of less than 500 microns.
Yamashita however discloses wherein said thermal barrier layer has a thickness of less than 500 microns (par [0040] discloses where the thickness of the ceramic layer forming the thermal barrier layer is 50 to 3000 um). Where the MPEP in section 2144.05 I. states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to apply the thermal barrier coating of Aharonov such that it has a thickness of less than 500 microns to provide for excellent swing characteristics (the followability of the temperature of a film formation surface relative to changes in temperature of a working medium inside a cylinder) as discussed in paragraph [0037].




Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharonov et al. US 2013/0180494 A1 (Aharonov) in view of Samuel Bradstreet US 2978360 A (Bradstreet) further in view of Jackson et al. US 5304519 A (Jackson). 
Regarding claims 29 and 30, Aharonov in view of Bradstreet disclose the limitations of claim 19 as discussed previously.
Aharonov fails to disclose wherein the ceramic material comprising the thermal barrier layer includes ceria stabilized zirconia in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material.
Jackson however discloses a thermal spray coating comprising a mixture of about 30 to 90 wt% stabilized zirconia which is stabilized by an oxide selected from the group consisting of calcia, yttria, magnesia, ceria, and hafnia with the balance being zircon and/or its decomposition products silica and zirconia and a selected oxide in Col.3 L.14-59.
It would have been obvious to a person of ordinary skill in the art to apply the ceramic coating described by Jackson in place of the ceramic coating described by Yamashita as to provide a coating which is resistant to thermal shock, resistant to wear and resistant to pick-up of iron or iron oxides from steel as described by Jackson in Col.3 L.46-49. Further, the MPEP in section 2144.07 states, “ In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious),” therefore the examiner considers it obvious to select a known ceramic composite to make a coating made of ceramic prior to the invention. While Jackson discloses 90 wt% zirconia stabilized with ceria the MPEP in section 2144.05 I states In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.) Therefore, a value of 90 wt% zirconia stabilized with ceria is considered to allow for composition of zirconia mixed with ceria greater than 90 wt%.

Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aharonov et al. US 2013/0180494 A1 (Aharonov) in view of Samuel Bradstreet US 2978360 A (Bradstreet) further in view of Burger et al. US 20090317767 A1 (Burger). 
Regarding claims 31 and 32, Aharonov in view of Bradstreet disclose the limitations of claim 19 as discussed previously.
Aharonov fails to disclose wherein said ceramic material of said thermal barrier coating includes a mixture of ceria stabilized zirconia and yttria stabilized zirconia, wherein said ceramic material includes said mixture in an amount of 90 to 100 wt. %, based on the total weight of said ceramic material.
Burger however discloses a material comprising: from 98-50% by volume of zirconia as a matrix, which is stabilized with i) either of from about 2 to about 3 mole percent of yttria ii) or of from about 10 to about 15 mole percent of ceria; iii) or a mixture of ceria and yttria in the range of amounts as given in i) and ii) the stabilizing oxides may be substituted against each other in a ratio from 1:99 to 99:1 and a maximum stabilization of 3 mole percent related to pure yttria and 15 mole percent related to pure ceria respectively are not exceeded. The examiner considers 90% and above volume of zirconia stabilized with both yttria and ceria to be synonymous with ceria stabilized zirconia and yttria stabilized zirconia in an amount of 90 to 100 wt%. Similar disclosure is also seen in paragraph [0014] and claim 1 of Burger. 
It would have been obvious to a person of ordinary skill in the art to apply the ceramic material described by Burger in place of the ceramic coating described by Aharonov as to provide a coating which has a high mechanical strength and a relatively high fracture toughness as described by Burger in paragraph [0002], as well as exhibits a high hydrothermal stability as described by Burger in paragraph [0025]. Further, the MPEP in section 2144.07 states, “ In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious),” therefore the examiner considers it obvious to select a known ceramic composite to make a coating made of ceramic prior to the invention.

Response to Arguments
In the most recent claim submission dated 05/02/2022 applicant has canceled all prior claims and newly added claims 19-38. Therefore, the examiner considers the above office action to provide the official response to all arguments addressed to the newly added claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150122212 A1 common assignee which discloses a galleryless piston.
US 20130118438 A1 galleryless piston with thermally applied coating.
US 20030051714 A1 coated galleryless piston




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747